UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted:   February 19, 2016            Decided:   March 2, 2016


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.     Thomas Richard
Ascik, Assistant United States Attorney, Asheville, North
Carolina, Kimlani M. Ford, Cortney Randall, Edward R. Ryan,
Assistant United States Attorneys, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Albert Charles Burgess, Jr., seeks to appeal from the district

court’s    order     denying    his    motion   to   dismiss      for   lack      of

jurisdiction.      We conclude that Burgess’ motion was in substance

a successive 28 U.S.C. § 2255 (2012) motion.

      The district court’s order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1)(B) (2012).         A certificate of appealability will not

issue     absent   “a    substantial     showing     of     the   denial    of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).           When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.             Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Burgess has not made the requisite showing.                 The district court

lacked jurisdiction to deny § 2255 relief on the merits because

Burgess’    motion      to   dismiss   challenged     the    validity      of    his

                                        2
convictions and should have been construed as a successive § 2255

motion.       See Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005);

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).                  In

the absence of pre-filing authorization from this court, the

district court lacked jurisdiction to hear a successive § 2255

motion.   See 28 U.S.C. § 2244(b)(3) (2012).

     Accordingly,      we   deny   a   certificate   of    appealability       and

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented      in   the

materials     before   this   court    and   argument     would   not    aid   the

decisional process.



                                                                        DISMISSED




                                        3